NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        DEC 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MIRCY ALEZANO-HERNANDEZ,                        No.    19-72869

                Petitioner,                     Agency No. A200-773-636

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 11, 2020
                                 Pasadena, California

Before: WARDLAW and VANDYKE, Circuit Judges, and HILLMAN,** District
Judge.

      Mircy Alezano-Hernandez (“Alezano-Hernandez”), a native and citizen of

Guatemala, petitions for review of an order of the Board of Immigration Appeals

(“BIA”) dismissing her appeal from a decision by an Immigration Judge (“IJ”)

denying her application for asylum, withholding of removal, and relief under the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
Convention Against Torture (“CAT”). We review for substantial evidence the

agency’s factual findings. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010). We deny the petition.

      To be eligible for asylum, Alezano-Hernandez must establish she is “unable

or unwilling” to return to her country of origin “because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership

in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42). She can

establish that she is eligible for withholding of removal if her “life or freedom

would be threatened in that country because of [her] race, religion, nationality,

membership in a particular social group, or political opinion.” 8 U.S.C. §

1231(b)(3)(A). The IJ denied Alezando-Hernandez’s application for asylum and

withholding of removal after determining that her proposed social group, “women

subjected to rape as a method of government control,” was not cognizable as it was

exclusively defined by the persecution suffered by its members. See Diaz-Reynoso

v. Barr, 968 F.3d 1070, 1080-81 (9th Cir. 2020) (reaffirming the BIA rule that “a

particular social group must ‘exist independently’ of the harm asserted in an

application for asylum or statutory withholding of removal” (discussing Matter of

A-B-, 27 I. & N. Dec. 316, 331-32, 334 (A.G. 2018))).

      On appeal to the BIA, Alezano-Hernandez asserted that the IJ erred by not

considering the social group “women in Guatemala.” She contended this social


                                          2
group was implicitly included in her proposal and is a cognizable social group

because it is not defined by the harm suffered by its members. The BIA’s refusal

to consider Alzano-Hernandez’s arguments regarding this alternative particular

social group was not error as it had not been raised before the IJ. See Honcharov v.

Barr, 924 F.3d 1293, 1297 (9th Cir. 2019) (per curiam) (BIA did not err in

declining to consider argument raised for the first time on appeal). Additionally,

substantial evidence supports the BIA’s findings that: (1) Alezano-Hernandez’s

proposed social group of “women subjected to rape as a method of government

control” was not cognizable, (2) her membership in her proposed social group was

not the reason she had been targeted, (3) while she had been the victim of a crime,

no nexus had been established to a protected ground, and (4) she did not face a fear

of future persecution because she could avoid any potential harm by moving

elsewhere in Guatemala.

      As to Alezano-Hernandez’s CAT claim, “[t]o demonstrate eligibility for

withholding of removal under the CAT, an alien must show that it is more likely

than not that a government official or person acting in an official capacity would

torture [her] or aid or acquiesce in [her] torture by others.” Wakkary v. Holder, 558

F.3d 1049, 1067–68 (9th Cir. 2009) (quotation marks omitted). The BIA found that

the record did not establish that it is more likely than not that upon Alezano-

Hernandez’s return to Guatemala the government would torture her, or aid or


                                          3
acquiesce in her torture by others. Substantial evidence supports the BIA’s

determination.

      Alezano-Hernandez’s motion to stay removal is denied as moot.

      The petition for review is DENIED.




                                         4